Citation Nr: 0026202	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-08 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period from 
November 7, 1996 through February 24, 1998. 

2. Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period from February 25, 1998 through January 4, 
1999.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  Service 
connection for PTSD was originally granted by the RO in a 
rating action dated September 1997.  At that time, a 
noncompensable rating was assigned, effective August 29, 
1996.  In a rating decision dated January 1998, the RO 
assigned a 10 percent evaluation for PTSD, effective August 
29, 1996 and a 30 percent evaluation, effective November 7, 
1996.  Based on the receipt of additional evidence, by rating 
action in January 1999, the RO increased the evaluation 
assigned for PTSD to 50 percent, effective February 25, 1998.  
Following the receipt of additional evidence, the RO, in an 
April 1999 rating action, assigned a 100 percent rating for 
PTSD, effective January 5, 1999.

The record discloses that in his notice of disagreement dated 
May 1998, and in his substantive appeal dated June 1998, the 
veteran expressed disagreement and presented argument with 
the 30 percent evaluation.  Inasmuch as the staged ratings of 
30 and 50 percent are not the maximum benefit under the 
rating schedule, the issues as characterized on the cover 
page of this decision remain in controversy; and hence, they 
are viable issues for appellate consideration by the Board.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).  

The Board notes that in his substantive appeal dated June 
1998, the veteran indicated that he wanted to testify at a 
hearing before a Board Member at the RO.  In an April 1999 
communication, he stated that he did not want a Board 
hearing.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. For the period from November 7, 1996 through February 24, 
1998, the veteran's PTSD was manifested by anxiety and 
depression.  There was no evidence of panic attacks or memory 
loss.

3. For the period from February 25, 1998 through January 4, 
1999, the veteran's PTSD was manifested by nightmares, 
hyperarousal and anxiety.  There was no evidence of panic or 
neglect of personal hygiene.  


CONCLUSIONS OF LAW

1. An evaluation in excess of 30 percent for PTSD for the 
period from November 7, 1996 through February 24, 1998 is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

2. An evaluation in excess of 50 percent for PTSD for the 
period from February 25, 1998 through January 4, 1999 is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected PTSD that 
are within the competence of a lay party to report are 
sufficient to conclude that his claims are well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose no complaints or 
findings pertaining to a psychiatric disability.  On the 
separation examination in April 1970, a psychiatric 
evaluation was normal.  Personnel records show that the 
veteran's military occupational specialty was combat 
engineer, and that his principal duties included construction 
specialist and assistant demolition specialist.  

VA outpatient treatment records show that the veteran was 
seen on August 29, 1996 and reported that he had been seen in 
a Vet Center for PTSD.

A letter dated August 1997 was received from the United 
States Army & Joint Services Environmental Support Group (now 
known as the United States Armed Services Center for the 
Research of Unit Records).  

Based on the above evidence of record, the RO, by rating 
action in September 1997, granted service connection for 
PTSD, and assigned a noncompensable evaluation, effective 
August 29, 1996.  

The veteran was afforded a VA psychiatric examination in 
October 1997.  The examiner noted that she reviewed the 
claims folder.  It was stated that the veteran was a self-
employed construction worker and that he was living with his 
wife of seventeen years.  He was tearful and somewhat 
irritable during the interview.  He related that he was 
distressed to recall traumatic events in the past.  There was 
no evidence of psychotic symptoms, and the veteran was 
negative for hallucinations, delusions, ritualistic behavior 
and mood swings.  The veteran's memory was normal to gross 
examination.  Attention and concentration were sufficient for 
all tasks.  He was well groomed and exhibited appropriate 
behavior to the task at hand.  His speech was of normal rate 
and rhythm.  He reported no specific homicidal or suicidal 
intent, but stated that he commonly experienced an urge to 
harm others and himself.  

The veteran's symptoms included constant thoughts about 
traumatic events in Vietnam; his feelings of anger and 
betrayal; ruminations about being treated unfairly by the 
government; nightmares and dreams of events in Vietnam; 
intense and inappropriate anger; social isolation; 
depression; and over-reaction to threatening situations.  The 
examiner noted that the veteran had intrusive thoughts, 
persistent estrangement from others, diminished interest in 
significant activities, restricted range of affect, sleep 
disturbance, nightmares, inappropriate anger and 
hypervigilance.  The diagnosis was PTSD.  The Global 
Assessment of Functioning score was 65.  The examiner 
commented that it was clear that the veteran was distressed 
when recalling the tenure of his military experience.  He was 
bitter about his role as a soldier and the lack of 
appreciation he had experienced for his efforts in Vietnam.  

Based on the evidence summarized above, the RO, by rating 
decision dated January 1998, increased the evaluation 
assigned for PTSD to 10 percent effective August 29, 1996, 
and 30 percent, effective November 7, 1996.

VA outpatient treatment records dated in 1998 have been 
associated with the claims folder.  In February 1998, the 
veteran stated that he was very stressed.  He reported 
isolation from his family.  He noted that he had not been 
able to hold a job for more than two years.  He related that 
he experienced nightmares, intrusive memories, isolation, 
rage and hypervigilance.  He denied suicidal and homicidal 
ideation.  On mental status evaluation, he was oriented on 
gross examination.  His hygiene was adequate.  His mood was 
depressed and he was anxious.  He stated that his 
concentration was sometimes too intense.  His affect was 
tearful/depressed and angry.  His insight was adequate and 
judgment was intact.  The impression was PTSD, chronic.  The 
Global Assessment of Functioning score was 70.  

The veteran was seen on February 25, 1998 and reported 
increased stress due to financial problems.  He noted 
increased irritability and anger.  He provided a long history 
of hyperarousal and indicated that he was on alert all the 
time.  He was persistently anxious.  He stated that he had 
very light and unrestorative sleep.  He had hyperactive 
startle.  On examination, he was alert and had pressured 
speech.  He was tense and anxious.  He did not have homicidal 
or suicidal ideation.  The assessment was PTSD, chronic, with 
severe hyperarousal. The Global Assessment of Functioning 
score was 40.  Similar findings were recorded the following 
month.  In April 1998, the veteran complained of nightmares, 
isolation, hypervigilance and intrusive thoughts.  On mental 
status evaluation, the veteran's mood was anxious.  His 
affect was full range, and he was crying and laughing.  He 
was noted to be intense and had pressured speech.  His 
orientation was within normal limits.  His thought content 
was logical and thought process linear.  His insight was 
within normal limits.  He denied delusions and 
hallucinations.  The assessments were PTSD, chronic and 
anxiety disorder.  The Global Assessment of Functioning score 
was 40.  The examiner stated that the veteran endorsed all 
symptoms for a positive diagnosis of PTSD, except for 
decreased interest in activities.  

VA outpatient treatment records also show that the veteran 
was seen in May 1998.  It was noted that the veteran had 
recently been started on medication for prominent 
hyperarousal symptoms. The veteran reported some improvement 
in anxiety and irritability in medication.  He reported 
frequent awakening, nightmares and that his intrusive 
memories continued.  On examination, he was alert and his 
speech was pressured.  He was tense and anxious.  The 
assessment was PTSD, chronic, with severe hyperarousal.  In 
October 1998, the veteran related that he felt considerably 
calmer on his current regimen of medications.  He remained 
highly symptomatic and intolerant of stress.  He had frequent 
and severe PTSD symptoms of hypervigilance, anger, intrusive 
re-experiencing and insomnia.  On examination, he was tense 
and anxious.  There was no suicidal or homicidal ideation.  
The assessment was PTSD, chronic with severe hyperarousal.  

In statements May 15, 1998 and January 5, 1999, a VA 
psychiatrist, who was the Coordinator of the PTSD Program, 
wrote that the veteran had been evaluated in the clinic since 
February 1998, and that he had been found in April 1998 to 
have severe and chronic PTSD.  It was noted that while the 
veteran had made strenuous efforts to work, he had been very 
significantly disabled since his combat service in Vietnam.  
The quality of his interpersonal relationships had been 
severely degraded, and he had severe financial and 
occupational disability.  The physician commented that the 
veteran's symptoms included what was probably the worst case 
of hyperarousal he had seen.  He stated that the veteran 
suffered from pervasive anxiety, global insomnia, paranoia, 
hyperactive startle response, severely impaired 
concentration, nightmares, flashbacks and avoidance of events 
and circumstances that reminded him of the war.  The 
diagnosis was PTSD, chronic, severe.  The Global Assessment 
of Functioning score was 40.

By rating action in January 1999, the RO assigned a 50 
percent evaluation for PTSD, effective February 25, 1998.

The veteran was afforded a VA psychiatric examination in 
February 1999.  The examiner noted that the veteran's medical 
record and claims folder were reviewed.  The veteran stated 
that he continued to have poor sleep, with no more than three 
or four hours per night on medication.  He also had frequent 
flashbacks and frequent nightmares.  He was chronically 
nervous, high strung and chronically dysphoric and depressed.  
He startled easily, was continuously on edge and had a very 
short temper.  He was very isolated socially, with no friends 
and no outside interests.  His wife was virtually his only 
social contact.  It was indicated that he was unable to 
tolerate the crowds, noise, traffic and stress of the city.  
He had chronic suicidal ideation.  The veteran reported mood 
swings that were mainly situational with an overall 
chronically depressed mood.  He stated that he had marked 
impairment in memory and concentration.  His memory and 
concentration problems had contributed to his inability to 
maintain gainful employment.  

On mental status evaluation, the veteran was appropriately 
dressed and groomed.  He was pleasant, cooperative and 
appropriate with the examination.  His affect was anxious, at 
times agitated, and at other times appropriately tearful.  
His thought processes were logical, linear and goal-directed.  
His thought content was remarkable for chronic PTSD symptoms 
and chronic dysphoria, but no acute suicidal ideation.  He 
denied any psychotic symptoms.  His cognitive function was 
impaired with some trouble performing concentration tasks and 
some difficulty with short term memory registration and 
recall.  Abstractive abilities were intact.  His insight and 
judgment were good.  The assessment was that the veteran had 
severe and chronic PTSD.  He was highly compliant with 
recommended PTSD treatment, but in spite of such compliance, 
his symptoms remained chronic, severe and disabling.  The 
diagnoses were PTSD, chronic, and major depression, 
recurrent.  The Global Assessment of Functioning score was 
34.  

By rating decision dated April 1999, the RO assigned a 100 
percent evaluation for PTSD, effective January 5, 1999.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the Court has also held that, at the time 
of an initial rating, separate or staged ratings can be 
assigned for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. at 126.  
Accordingly, the Board will focus its appellate consideration 
on whether the veteran is entitled to higher ratings for the 
staged periods assigned for the 30 and 50 percent ratings, 
respectively.  Id.

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The issues before the Board are whether ratings in excess of 
30 percent and 50 percent were warranted for PTSD for the 
periods from November 7, 1996 through February 24, 1998, and 
February 25, 1998 through January 4, 1999, respectively.  

The Board notes that the October 1997 VA psychiatric 
examination demonstrated that the veteran had no memory 
impairment.  The Board acknowledges that his affect was 
restricted, he experienced nightmares and he had a sleep 
impairment.  In order to assign a 50 percent rating, the 
evidence must show, among other things, panic attacks 
occurring more than once per week, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood and short and long term memory impairment.  The evidence 
of record, to include the October 1997 VA examination report, 
fails to establish that the findings for a rating greater 
than 30 percent were present during the period from November 
7, 1996 through February 24, 1998.  In this regard, the Board 
points out that the VA outpatient treatment records from 
early 1998 reveal that the veteran was oriented, and his 
judgment intact.  The Global Assessment of Functioning score 
between October 1997 and early 1998 ranged from 65 to 70.  

With respect to the claim for a rating in excess of 50 
percent for the period from February 25, 1998 through January 
4, 1999, the Board also finds that a higher rating is not 
warranted.  When he was seen by the VA on February 25, 1998, 
the veteran's speech was pressured, and he was tense and 
anxious.  At that time , the Global Assessment of Functioning 
score was 40.  The Board concedes that these findings 
demonstrated that his PTSD had increased in severity.  This 
was acknowledged by the RO since it assigned a 50 percent 
rating effective February 25, 1998.  Throughout 1998, the 
veteran continued to receive outpatient treatment and his 
symptoms included nightmares, intrusive memories and an 
anxious mood.  In April 1998, his affect was full, and he was 
fully oriented.  The next month, the veteran stated that his 
anxiety and irritability had improved on medication.  
However, he still reported frequent awakening, nightmares and 
intrusive memories.  

The symptoms required in order to assign a 70 percent 
evaluation include obsessional rituals, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, and neglect of personal appearance and 
hygiene.  The available outpatient treatment records fail to 
demonstrate that the requisite findings were present during 
the period from February 25, 1998 through January 4, 1999.  
In this regard, the Board notes that the January 5, 1999 
statement from the VA physician showed that the veteran 
experienced flashbacks, insomnia and nightmares.  In 
addition, the examiner commented that the veteran was 
significantly disabled and that the quality of his 
interpersonal relationships had been severely degraded.  It 
was on the basis on this statement that the RO assigned a 100 
percent evaluation for PTSD, effective January 5, 1999.  
Prior to this date, the evidence of record did not show the 
necessary findings to warrant a rating in excess of 50 
percent.  

The Board concludes that the medical evidence of record is of 
greater probative value than the veteran's statements 
regarding the severity of PTSD.  Accordingly, the weight of 
the evidence is against the claim for an increased rating for 
PTSD during either period in question. 


ORDER

An evaluation in excess of 30 percent for PTSD for the period 
from November 7, 1996 through February 24, 1998, is denied.

A an evaluation in excess of 50 percent for PTSD for the 
period from February 25, 1998 through January 4, 1999, is 
denied. 



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


